Hoar, J.
The second instruction requested by the plaintiff at the trial, that “ if at the time of the injury the defendant’s servant was engaged in the business of the defendant, and within the scope of his duty as such servant, and he drove the horse over the plaintiff and did him an injury, the defendant is responsible, whether the act was done wilfully or negligently, the plaintiff being in the exercise of due care himself,” seems to have been stated with substantial accuracy. It makes the test of the defendant’s liability, not the intention of the servant, but the fact that the injurious act was done while engaged in his master’s business, and within the scope of his duty as a servant. If the act of driving over the plaintiff was done wilfully, still it may also have been done negligently in the view of the law ; that is, in disregard of the plaintiff’s rights, and neglect and omission of the precautions necessary to his safety. It is obvious that the test of the master’s liability cannot be whether the servant is a trespasser; for he who uses force upon the person or property of another is a trespasser, whether his violence be accidental or intentional, if it is without lawful justification. But if the servant is strictly within the scope of his employment, doing his master’s work, and, for the purpose of doing what he is employed to do, does it in a manner which violates the rights of another, it is difficult to see why the master should be exempted from responsibility, because the servant knows that his act will be injurious, and intends to do it. If the consent of the master is made the ground of his liability, the master is no more consenting to the thoughtless negligence of his servant than to his wilful negligence. The authorities all agree that, where an action is brought against the master for an injury occasioned by *53the servant’s negligence in his service, it is no defence to show that the master directed the servant to be careful; or even that he cautioned him against the particular act of negligence which produced the injury. Southwick v. Estes, 7 Cush. 385.
The act which causes the injury may be precisely the same, whether merely careless or intentional, and the authority of the master wanting as much in one case as in the other. Thus, if a servant driving his master’s carriage becomes entangled in a crowd of other carriages, and is impatient to drive on, and there is not room to pass with safety, and reasonable care and prudence would require him to wait; but he persists in driving on, and in so doing strikes another carriage; this is negligence for which the master is responsible. Is the master’s responsibility at an end if it is shown that the servant saw that he should strike the other carriage, and intended to extricate himself by so doing ? He is in his master’s employment in the one case as in the other. If his master has directed him to drive carefully, he is in each case alike acting without his master’s authority or approval. His purpose in each case may be to do his master’s work which he is employed to do. In the former, he does not think of or cafe for the rights of the other party, and so is negligent. In the latter, he perceives and understands the rights of the other party, but determines to disregard them.
It is not easy to reconcile the numerous cases on this subject. The leading case on which the defendant relies is M’Manus v. Crickett, 1 East, 106. That case merely decided that trespass vi et armis would not lie against a master for the wilful trespass of his servant, which was not authorized or consented to by the master, either directly or by implication from the nature or subject matter of his employment. The decision rests entirely upon the distinction between trespass and trespass on the case. Lord Kenyon says that “ when a servant quits sight of the object for which he is employed, and, without having in view his master’s orders, pursues that which his own malice suggests, he no longer acts in pursuance of the authority given him, and, according to me doctrine of Lord Holt, his master will not be answerable for such act.” But he adds that “ this doctrine does not at all *54militate with the cases in which a master has been holden liable for the mischief arising from the negligence or unskilfulness of his servant who had no purpose but the execution of his master’s orders ; ” but that the form of such action must be" case and not trespass. There is nothing in the opinion which bears upon the intermediate case of a servant who does not “ quit sight of the object for which he is employed,” but for the purpose of executing his master’s orders, and in the course of his employment does an act injurious to another, or in disregard of his rights. The case of Savignac v. Roome, 6 T. R. 125, and Ogle v. Barnes, 8 T. R. 188, turned upon the same distinction between trespass and case.
M’Manus v. Crickett has been recognized as an authority in this commonwealth in Foster v. Essex Bank, 17 Mass. 510; which was an action against the bank for the amount of a special deposit in gold which had been stolen from the vault by the cashier or chief clerk. The bank was held not liable for the loss. The court state the general rule to be, “ that to make the master liable for any act of fraud or negligence done by his servant, the act must be done in the course of his employment; and that if he steps out of it to do a wrong, either fraudulently or feloniously, towards another, the master is no more answerable than any stranger.” In Lyons v. Martin, 8 Ad. & El. 512, the master had employed his servant to distrain horses damage feasamt in his close; and it was held that he was not answerable in trespass for the act of his servant in driving the plaintiff’s horse from the highway into the close in order to distrain him, as not being an act done by the master’s authority, or in the course of the servant’s employment. In Richmond Turnpike Co. v. Vanderbilt, 1 Hill, 480, it was held that the owner of a steamboat is not responsible in an action on the case, for the wilful misconduct of the master in running her against and injuring another boat. And in Wright v. Wilcox, 19 Wend. 343, it was decided that if the act of the servant was wilful, although in the performance of his master’s business, the master is no* responsible in an action on the case, because “the law holds such wilful act a departure from the master’s business.”
*55This distinction has not been approved bj several of the text writers. It is questioned by Judge Reeve in his treatise on the Domestic Relations, 357, 358; in Redfield on Railways, 384, note ; and is stated with some qualification in Smith on Master & Servant, 172 & seq.
In Croft v. Alison, 4 B. & Ald. 590, the court of king’s bench say that “ the distinction is this: if a servant driving a carriage, in order to effect some purpose of his own, wantonly strike the horses of another person, and produce the accident, the master will not be liable. But if, in order to perform his master’s orders, he strikes, but injudiciously, and in order to extricate himself from a difficulty, that will be negligent and careless conduct, for which the master will be liable, being an act done in pursuance of the servant’s employment.” The case showed that the defendant’s servant had wilfully struck the plaintiff’s horses, when driving his master’s carriage, in order to extricate himself from an entanglement of the carriages occasioned by his own fault, and thereby had caused an injury to the plaintiff’s carriage ; and a verdict for the plaintiff was supported. The action was case for negligence.
In Seymour v. Greenwood, 6 Hurlst. & Norm. 359, Chief Baron Pollock asks the question, “ Suppose a servant driving along a road, in order to avoid a danger intentionally drove against the carriage of another, would not the master be responsible?” And in Limpus v. London General Omnibus Co. I Hurlst. & Colt. 526, it was decided in the exchequer chamber that the master is responsible if the servant is in the course of doing the master’s work, and does the act to accomplish it.
Wherever there is a contract between the master and another person, the master is responsible for the acts of his servant in executing the contract, although the act is fraudulent, and done without his consent. So far the authorities are uniform. And this court has held the master answerable as a trespasser, where the servant committed a trespass in the course of his employment, and the business in which he was employed implied the use of force or violence to the persons or property of others, although the trespass consisted only in the use of force excessive *56in degree. Moore v. Fitchburg Railroad, 4 Gray, 465. Hewett v. Swift, 3 Allen, 420.
The instructions asked by the plaintiff at the trial were refused ; and the court instructed the jury that if the defendant’s servant carelessly or negligently, but without the purpose or intention of driving against the plaintiff, urged on his horse, and so injured him, the defendant would be answerable ; but that if the servant, “ while acting as the servant of the defendant in driving from house to house and delivering bread, wilfully and intentionally drove the horse upon the plaintiff for the purpose of carrying out his wish to drive unlawfully upon the sidewalk opposite the plaintiff’s house, notwithstanding the remonstrance of the plaintiff, and thereby caused the injury complained of, and he did this without any previous direction or authority from the defendant, then the defendant was not responsible.”
The objection to the latter branch of the instruction is, that it gives the jury no guide for their action in case they should find that the servant was within the scope of his employment, and was intending to do his master’s work; and that his intention to drive against the plaintiff was only as a means of doing it. We think that, upon the facts reported, the jury might have been satisfied that the servant’s driving on, though intentional, was not merely for the purpose of injuring the plaintiff. He was already upon the sidewalk, and may have wished to go on for the purpose of continuing his journey, and delivering bread to his master’s customers, although he saw that in so doing he should drive against the plaintiff, who was resisting his progress. He would not then have been acting for a purpose of his own, losing sight of the object for which he was employed.
With the views we have taken of the law, we think the instructions given were defective, and that they did not fully supply the rule which the case required. The rule may be stated thus: The master is not responsible as a trespasser, unless by direct or implied authority to the servant he consents to the wrongful act. But if the master give an order to a servant which implies the use of force and violence to otheis, leaving to *57the discretion of the servant to decide when the occasion arises to which the order applies, and the extent and kind of force to be used, he is liable, if the servant in executing the order makes use of force in a manner or to a degree which is unjustifiable. And in an action of tort in the nature of an action on the case, the master is not responsible if the wrong done by the servant is done without his authority, and not for the purpose of executing his orders, or doing his work. So that if the servant, wholly for a purpose of his own, disregarding the object for which he is employed, and not intending by his act to execute it, does an injury to another not within the scope of his employment, the master is not liable. But if the act be done in the execution of the authority given him by his master, and for the purpose of performing what the master has directed, the master will be responsible, whether the wrong done be occasioned by negligence, or by a wanton or reckless purpose to accomplish the master’s business in an unlawful manner.
It is not certain that the point to which the exceptions apply was essential to the decision of the case. If the plaintiff’s evidence were believed, it would seem to be a case of negligence for which the jury were instructed that the master would be responsible. . If the defendant’s evidence were entitled to credit, the plaintiff could hardly have recovered, by reason of the want of ordinary care on his own part. But we cannot judicially know what view the jury may have taken of the evidence; and the ruling of the court appearing to be defective, there must be a new trial. Exceptions sustained.